Citation Nr: 0631322	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for an acquired psychotic disorder, claimed as due to 
an anoxic episode during a medical procedure at a VA 
facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from September 1951 to May 
1952 and from September 1957 to September 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a psychotic condition related to 
anoxic episode.  The RO also denied the veteran's requires to 
reopen the previously denied claim of compensation under 
38 U.S.C.A. § 1151 for aneurysm and coronary artery bypass 
grafting; however, the veteran only perfected for appeal the 
issue of compensation under 38 U.S.C.A. § 1151 for a 
psychotic condition.  

The case was remanded to the RO by the Board in May 2005 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.



FINDING OF FACT

The competent and probative evidence of record indicates that 
the veteran has a psychiatric disorder, which was likely 
caused by a vascular event during a procedure at a VA 
facility in 1998; however, the competent medical evidence 
demonstrates that a psychiatric disorder did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA; and the result was the ordinary risk of the treatment 
provided. 




CONCLUSION OF LAW

The criteria for compensation benefits for a psychotic 
disorder, resulting from VA treatment, pursuant to  the 
provisions of 38 U.S.C.A. §  1151, have not been met.  38  
U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was done, as duty to assist letters 
in May 2003 and July 2003 preceded the rating decision of 
September 2003.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In May 2003 and July 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2003 statement of the case (SOC) and June 2006 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the SOC and 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
compensation under 38 U.S.C.A. § 1151 is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
The Board notes, however, that the June 2006 SSOC does, in 
fact, contain proper notice with regard to effective dates 
and disability ratings.  

II.  Compensation pursuant to 38 U.S.C.A. § 1151

The veteran asserts that he developed a psychiatric disorder 
as a result of a period of anoxia during a cardiac procedure 
at a VA facility in 1998, which resulted in brain damage.  

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of  
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing  
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West Supp. 2005).  Here, the veteran filed 
his claim in May 2003, therefore, the regulations effective 
on October 1, 1997 apply in this case.  Under the provisions 
of 38 U.S.C.A. § 1151 (West Supp. 2005), if VA  
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow  
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2006).  Although claims for 
38 U.S.C.A. § 1151 benefits are not based upon actual service 
connection, there are similarities in their adjudication.  
Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 
U.S.C.A. § 1151 benefits must be supported by medical 
evidence of a current disability and medical evidence that 
the current disability resulted from VA hospitalization, 
medical examination, or treatment.

Current applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.361  
(2006).  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical  
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does  
not establish cause.  Hospital care, medical or surgical  
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of  
care that would be expected of a reasonable health care  
provider; or (ii) VA furnished the hospital care, medical or  
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of section 17.32 of this 
chapter.  Minor deviations from the requirements of section 
17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
section 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one  
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of section 17.32 of this chapter.  

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005).

Review of the veteran's claims folder indicates that the 
veteran underwent several cardiovascular surgeries at VA 
facilities, including a four-vessel coronary artery bypass 
graft surgery in April 1988, a left internal iliac 
angioplasty in January 1991, cardiac catheterizations and 
placement of a vein graft and stent to the posterior 
descending artery in June 1996.  During angiography with 
stent placement and cardiac catheterization in September 
1996, it was noted that the saphenous vein graft to the LAD 
distribution was severely ectatic and aneurysmal with a mid 
graft narrowing graded as 70 percent.  It was described as 
remarkably aneurysmal.

In August 1998, the veteran underwent repeat bypass surgery 
in which the aneurysm in the "sgraft to the LAD was resected 
and a LIMA was anastomosed to the LAD graft and a new sgraft 
from PDA to LAD."  Following the surgery, the veteran had an 
episode of ventricular tachycardia in the "SICO" that 
required several cardioversions.  The records indicate that 
the veteran's blood pressure dropped, which led to a bedside 
sternotomy and intraortic balloon pump placement.

The veteran alleges that during this period of 
hospitalization, he experienced a period of anoxia and 
resulting brain damage, which produced a psychotic disorder, 
mood disorder, and cognitive changes.  He has submitted the 
statement of a VA staff psychiatrist that attributes his 
psychotic disorder, mood disorder, and cognitive changes to 
an anoxic episode.  The veteran further alleges that the 
aneurysm noted in 1998 resulted from a stent placement in 
1996.  

VA psychiatric records note a current diagnosis of a 
psychotic disorder.  An August 2003 psychiatric consultation 
notes the veteran's self-report of psychotic symptoms 
beginning after a brain ischemic episode.  The assessment was 
psychotic disorder due to anoxic episode; paranoid 
schizophrenia.  

However, a mere showing of additional disability is not 
enough to establish entitlement to compensation under 
38 U.S.C.A. § 1151.  The law requires that the additional 
disability of psychiatric disorder must have been caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
to establish entitlement to compensation pursuant to 
38 U.S.C.A. § 1151. 

On the question of whether VA was at fault in this case, the 
Board remanded the matter to the RO in May 2005 to obtain an 
opinion as to whether the veteran's psychiatric disorder 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or similar unforeseeable instance of fault 
on the part of VA.  At a November 2005 VA examination, the 
examiner noted that he examined the claims file and 
summarized the veteran's history of heart disease, beginning 
with the diagnosis of heart disease in 1988 and quadruple 
bypass at that time.  The examiner also noted that the 
veteran's first psychiatric note in the record was March 
2003, indicating that the veteran had auditory 
hallucinations, although the veteran reported that he began 
hearing voices shortly after surgery in 1998. Examination of 
the veteran revealed no unusual body movements.  The veteran 
was clean and well-groomed.  He was friendly on approach and 
seemed calm.  He made good eye contact.  He replied to 
questions relevantly.  He showed an excellent vocabulary and 
could explain his thoughts adequately.  He seemed open and 
forthcoming in his history, replying to questions about 
drinking and arrest completely without hesitation.  His 
thoughts showed no disorganization.  There were no present 
delusions or hallucinations.  There was no suicidal ideation.  
He showed good insight into his psychiatric condition.  His 
mood was euthymic and his affect was appropriate.  He was 
correctly oriented.  Judgment and insight were good.  The 
diagnosis was hallucinosis secondary to brain anoxia, and 
alcohol abuse in partial remission.  

The examiner indicated that the veteran had a psychiatric 
disorder which was certainly of organic origin.  There were 
several reasons why a diagnosis of schizophrenia or 
schizoaffective disorder were not favored.  First, the 
veteran's affect was excellent.  There was no sign of 
depression or flattening , and there was no 
inappropriateness.  There was no thought disorder in his 
general conversation.  The age of onset, according to the 
examiner, was extremely rare for schizophrenia.  The examiner 
also considered the possibility of the condition being the 
result of alcohol, but felt that was unlikely because there 
were no memory problems, no rambling circumstantial speech, 
and no motor accompaniments.  The examiner noted that the 
veteran's brain lesion seemed to be limited rather than 
generalized; therefore, probably vascular in origin.  The 
examiner therefore concluded that some vascular event did 
occur at the time of the 1998 cardiac surgery, which caused 
the later onset of hallucinations.  Additionally, the 
examiner indicated that the adverse outcome of cardiac arrest 
during the open heart procedure of 1998 was a known and well-
recognized potentiality, given the severity of the veteran's 
ischemic heart disease and coronary atherosclerosis.  The 
examiner further noted that the records did not show any 
clear and unmistakable errors of judgment, lack of skill or 
proper concern on the part of any VA health care provider.  
The care and treatment provided to the veteran appeared 
appropriate and the adverse condition was caused by the 
severity of the veteran's underlying heart condition.  

There is no medical opinion to the contrary.  

Thus, in sum, the record contains a medical opinion that 
there was nothing in the record to indicate negligence, 
technical error, or erroneous type of medical treatment 
performed by VA with regard to the veteran's heart disease or 
psychiatric disorder.  Moreover, the medical opinion reveals 
that the events that took place coincident with the veteran's 
heart procedures were reasonably foreseeable.  The examiner 
in November 2005 specifically opined that the adverse outcome 
of cardiac arrest during the open heart procedure of 1998 was 
a known and well-recognized potentiality, given the severity 
of the veteran's ischemic heart disease and coronary 
atherosclerosis.  This evidence is uncontroverted. 

As for the probative weight of the veteran's statements, 
where as here, the determinative issue involves a medical 
question, competent medical evidence is required to support 
the claim.  The veteran as a layperson is not competent to 
offer a medical opinion and consequently his statements do 
not constitute medical evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Therefore, the Board must reject the 
veteran's statements as favorable evidence of fault on the 
part of VA. 

As the Board can only consider independent medical evidence 
to support its findings and as the medical evidence of record 
opposes, rather than supports, fault on part of VA or an 
unforeseen event, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005).  


ORDER

Disability compensation for a psychiatric disorder, pursuant 
to 38 U.S.C.A. § 1151, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


